Citation Nr: 0711506	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  03-10 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, to include coronary artery disease, claimed as 
angina, to include as secondary to chemotherapy associated 
with Hodgkin's Lymphoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1954 to July 
1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied the veteran's claim 
of entitlement to service connection for angina secondary to 
chemotherapy.  The veteran perfected a timely appeal of this 
determination to the Board.

This matter was before the Board in April 2004 and December 
2005 and was both times remanded for further development.


FINDING OF FACT

The veteran's non-flow limiting coronary artery disease is 
proximately due to chemotherapy associated with his service-
connected Hodgkin's Lymphoma.


CONCLUSION OF LAW

A cardiovascular disorder, to include coronary artery 
disease, is the result of a service-connected condition.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

The veteran argues that he is entitled to service connection 
for a cardiovascular disorder, claimed as angina.  
Specifically, the veteran argues that such disorder is the 
result of chemotherapy that he underwent as treatment for his 
service-connected Hodgkin's lymphoma.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability, or for any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progression of the 
nonservice-connected disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310(a); 71 Fed. Reg. 52744 (to be codified at 38 C.F.R. 
§ 3.310(b)); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

In the instant case, the record reflects that the veteran 
underwent radiation and chemotherapy as treatment for his 
service connected disability of Hodgkin's lymphoma.

The veteran was afforded a VA medical examination in January 
2002.  The VA examiner opined that it was as likely as not 
that, if the veteran was found to have coronary artery 
disease or cardiomyopathy, the radiation and chemotherapy he 
received could be the etiological agent.  The examiner also 
stated that if heart disease was not found, other 
possibilities needed to be discovered and that the examiner 
was doing tests to attempt to prove that the veteran's chest 
pain was due to the other possibilities.  However, the 
examiner's opinion at that point was that the veteran did 
have coronary artery disease and was having angina pectoris, 
which was a chest pain associated with activity.

In April 2002, the veteran was given a cardiac 
catheterization for his external chest tightness.  The 
results of the catheterization indicated normal left 
ventricle ejection fraction and no significant coronary 
artery disease.  In light of these test results, in a May 
2002 VA note, the veteran was diagnosed as having exertional 
chest tightness, not cardiac.

In March 2003, the veteran was given another VA cardiac 
examination, which was noted to be unremarkable.  The veteran 
was diagnosed as having chest pain of undetermined etiology 
with normal pulmonary functions and clinically-insignificant 
coronary artery disease by catheterization.  The VA examiner 
opined that at that time it was not possible to state the 
etiology of the veteran's chest pain complaints without 
resort to unsupported speculation.

In a May 2003 VA note, the veteran was diagnosed as having 
chest pain, clearly not cardiac in origin.  It was noted that 
the examiner reassured the veteran that it was very unlikely 
that his chest pains had a serious etiology, given the 
veteran's ability to perform exercises five times a week.

In a May 2004 VA note, it was indicated that, with respect to 
coronary artery disease, considering that the veteran's 
symptom complex had not changed since his previous 
catheterization, the examiner would lean away from a cardiac 
etiology for the veteran's symptoms.

On September 2004 VA note, the veteran was noted to have 
atypical chest pain that had occurred over 3 years, with 
symptoms that had not changed over the last 3 years.  The 
examining physician opined that such chest pain was not 
cardiac.

On June 2005 VA examination, it was noted that the September 
2004 VA examiner determined that the veteran's atypical chest 
pain was not cardiac in nature, and that no further 
examination was required.

In a June 2005 note, the veteran was diagnosed as having 
slowly progressing exertional chest tightness and non-flow 
limiting coronary artery disease, as indicated in the April 
2002 cardiac catheterization.  It was noted that there were 
some atypical elements to the veteran's chest discomfort, but 
that, for the most part, the veteran was having typical chest 
pain.  It was also noted that over the last 9 months the 
veteran had noticed bilateral arm pain associated with the 
chest tightness.

The veteran was given an exercise treadmill test cardiolyte 
in July 2005.  The results were as follows: normal myocardial 
perfusion scintigraphy; approximately normal left ventricular 
size and function; and grossly abnormal stress testing 
segment response to exercise.  The following was also noted: 
that the possibility that these results represented balanced 
ischemia could not be excluded; that there were significant 
stress testing changes on stress and electrocardiogram; and 
that the veteran's chest pain was reproduced and was 
limiting.

In August 2005, the veteran was given another cardiac 
catheterization and was again found to have no significant 
coronary artery disease.

After a review of the record, the Board finds that the 
evidence either supports the veteran's service connection 
claim or is at least in relative equipoise.  Specifically, 
the Board finds that the veteran's coronary artery disease is 
proximately due to chemotherapy associated with his service-
connected Hodgkin's Lymphoma.

In reaching this determination, the Board notes that while 
the veteran's cardiovascular disorder has been claimed as 
angina, there is substantial evidence that the veteran does 
not have angina related to a cardiovascular disorder.  First, 
the record contains numerous VA medical opinions that the 
veteran's chest pain or chest tightness is not related to a 
cardiovascular disorder.  Second, the January 2002 VA 
examiner's opinion, which is the only opinion of record 
indicating an etiological link between a cardiovascular 
disorder and the veteran's service-connected Hodgkin's 
Lymphoma, stemmed from the examiner's belief that the 
veteran's chest pains were angina pectoris related to 
possible coronary artery disease, but the veteran was 
subsequently found to have no flow-limiting or significant 
coronary artery disease on both April 2002 and August 2005 
cardiac catheterizations.

However, notwithstanding this evidence, the January 2002 VA 
examiner's opinion was that it was as likely as not that if 
the veteran was found to have coronary artery disease or 
cardiomyopathy, the radiation and chemotherapy he received 
could be the etiological agent.  In linking such possible 
coronary artery disease to the veteran's cancer treatment, 
the VA examiner did not qualify such coronary artery disease 
as "significant" or "flow-limiting".  Moreover, the Board 
notes that there is no medical opinion of record that is 
contrary to this etiology opinion.

Therefore, the record reflects that the veteran has a current 
diagnosis of non-flow limiting coronary artery disease, that 
there is a competent medical opinion relating such a 
cardiovascular disorder etiologically to treatment of the 
veteran's service-connected Hodgkin's Lymphoma, and that 
there is no competent medical opinion of record that no such 
etiological relationship exists between the veteran's 
Hodgkin's Lymphoma and a cardiovascular disorder.

Accordingly, service connection for a cardiovascular 
disorder, including coronary artery disease, is warranted.






ORDER

Entitlement to service connection for a cardiovascular 
disorder, to include coronary artery disease, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


